Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 1 of 14 PageID: 444



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
 ______________________________
                                :
 THE ESTATE OF GREGORY KUBIAK, :
 et al.,                        :
                                :
           Plaintiffs,          :    Civ. No. 20-9478 (NLH) (KMW)
                                :
      v.                        :    OPINION
                                :
                                :
 CFG HEALTH SERVICES, LLC,      :
 et al.,                        :
                                :
           Defendants.          :
                                :
 ______________________________:

 APPEARANCES:

 Stephen D. Holtzman, Esq.
 Jeffrey S. McClain, Esq.
 Holtzman McClain & Londar, PC
 524 Maple Avenue, Suite 200
 Linwood, NJ 08221

      Counsel for Defendants CFG Health Systems, LLC and
 Gabrielle Frisbey


 Conrad J. Benedetto, Esq.
 Law Offices of Conrad J. Benedetto
 1615 South Broad Street
 Philadelphia, PA 19148

 Frank R. Schirripa, Esq.
 Hillary M. Nappi, Esq.
 Hach Rose Schirripa & Cheverie, LLP
 112 Madison Avenue, 10th Floor
 New York, New York 10016


      Counsel for Plaintiffs Estate of Gregory Kubiak and Joseph
 Kubiak, As Administrator Ad Prosequendum of The Estate of
 Gregory Kubiak
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 2 of 14 PageID: 445



 HILLMAN, District Judge

       This matter arises out of the unfortunate suicide of

 Gregory Kubiak while he was detained at the Cumberland County

 Jail.   His father and administrator of his estate, Joseph

 Kubiak, filed this lawsuit against defendants Cumberland County,

 former Cumberland County Jail Warden Richard Smith, CFG Health

 Systems (“CFG”), Officer Richard Cotto, and Nurse Gabriella

 Frisbey.   ECF No. 1.

       CFG and Nurse Frisbey move for partial summary judgment on

 Plaintiff’s wrongful death and negligence claims.           ECF No. 17.

 They argue Plaintiff failed to obtain an affidavit of merit

 (“AOM”) as required by New Jersey state law.         Id.    Plaintiff

 opposes the motion.     ECF No. 19.       For the reasons stated below,

 the Court will grant the motion in part.

 I.    BACKGROUND

       Gregory Kubiak was arrested and taken to the Cumberland

 County Jail on November 15, 2018.         Complaint ¶ 13.    At that

 time, Gabrielle Frisbey worked at the jail as a registered nurse

 employed by CFG, the jail’s medical care provider.           Defendants’

 Statement of Material Facts (“DSOMF”), ECF No. 17-2, ¶¶ 2-3.            On

 or about November 17, 2018, Mr. Kubiak hanged himself in his

 cell.   Complaint ¶ 36.     He passed away from his injuries three

 days later.    Id. ¶ 46.




                                       2
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 3 of 14 PageID: 446



       Plaintiffs filed this complaint on July 27, 2020.          ECF No.

 1.    Defendants CFG and Nurse Frisbey filed their answer to the

 complaint on September 10, 2020.         ECF No. 4.   On January 20,

 2021, CFG and Nurse Frisbey filed the instant motion for partial

 summary judgment on Counts Six and Seven of the Complaint,

 alleging wrongful death and negligence, based on Plaintiff’s

 alleged failure to comply with New Jersey’s affidavit of merit

 statute, N.J.S.A. §§ 2A:53A-27, -29.         ECF No. 17.   Plaintiffs

 argue they were not required to file an AOM for their claims,

 or, in the alternative, that the common knowledge exception

 applies.    ECF No. 19.

 II.   STANDARD OF REVIEW

       Summary judgment should be granted when the pleadings,

 depositions, answers to interrogatories, admissions on file, and

 affidavits show that there is no genuine dispute as to any

 material fact and that the moving party is entitled to a

 judgment as a matter of law.       Fed. R. Civ. P. 56(c).     A disputed

 fact is material when it could affect the outcome of the suit

 under the governing substantive law.         Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986).       A dispute is genuine if the

 evidence is such that a reasonable jury could return a verdict

 for the non-moving party.      Id. at 250.     The Court should view

 the facts in the light most favorable to the non-moving party




                                      3
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 4 of 14 PageID: 447



 and make all reasonable inferences in that party’s favor.           Hugh

 v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

       Initially, the moving party must show the absence of a

 genuine issue concerning any material fact.         See Celotex Corp.

 v. Carrett, 477 U.S. 317, 323 (1986).        Once the moving party has

 satisfied its burden, the non-moving party, “must present

 affirmative evidence in order to defeat a properly supported

 motion for summary judgment.”       Anderson, 477 U.S. at 257.

 “While the evidence that the non-moving party presents may be

 either direct or circumstantial, and need not be as great as a

 preponderance, the evidence must be more than a scintilla.”

 Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).

       If the court determines that “the record taken as a whole

 could not lead a rational trier or fact to find for the non-

 moving party, there is no ‘genuine issue for trial.’”

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986) (quoting First Nat’l Bank of Arizona v. Cities Serv.

 Co., 391 U.S. 253, 289 (1968)).       Rule 56 mandates the entry of

 summary judgment against the party who fails to make a showing

 sufficient to establish the existence of an element essential to

 that party’s case, and on which that party will bear the burden

 of proof at trial.     Celotex Corp., 477 U.S. at 322.

 III. DISCUSSION

 A.    Application of Statute

                                      4
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 5 of 14 PageID: 448



       Plaintiffs argue that New Jersey’s affidavit of merit

 statute does not apply to their wrongful death and negligence

 claims.   The statute requires, in relevant part, that a

 plaintiff bringing a professional malpractice or negligence

 claim

       provide each defendant with an affidavit of an
       appropriate licensed person that there exists a
       reasonable probability that the care, skill or knowledge
       exercised or exhibited in the treatment, practice or
       work that is the subject of the complaint, fell outside
       acceptable professional or occupational standards or
       treatment practices....

 N.J.S.A. § 2A:53A-27.     “The submission of an appropriate

 affidavit of merit is considered an element of the claim.

 Failure to submit an appropriate affidavit ordinarily requires

 dismissal of the complaint with prejudice.”         Meehan v.

 Antonellis, 141 A.3d 1162, 1169 (N.J. 2016) (internal citations

 omitted).    In determining whether the affidavit of merit statute

 applies to a particular claim, courts must consider three

 elements:

       (1) whether the action is for “damages for personal
       injuries, wrongful death or property damage” (nature of
       injury); (2) whether the action is for “malpractice or
       negligence” (cause of action); and (3) whether the
       “care, skill or knowledge exercised or exhibited in the
       treatment, practice or work that is the subject of the
       complaint [] fell outside acceptable professional or
       occupational standards or treatment practices” (standard
       of care).




                                      5
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 6 of 14 PageID: 449



 Couri v. Gardner, 801 A.2d 1134, 1137–38, (N.J. 2002) (quoting

 N.J.S.A. 2A:53A–27) (alteration in original).         Here, the parties

 dispute the third element.

       The third element requires the Court to “determine if the

 claim’s underlying factual allegations require proof of a

 deviation from the professional standard of care applicable to

 that specific profession.      If such proof is required, an

 affidavit of merit is required for that claim, unless some

 exception applies.”     Id. 1141.

       [B]y asking whether a claim’s underlying factual
       allegations require proof of a deviation from a
       professional standard of care, courts can assure that
       claims against licensed professionals acting in a
       professional capacity that require proof of ordinary
       negligence but not of a deviation from professional
       standards are not encompassed by the statute.       For
       example, while the former standard would include
       allegations that a psychiatrist failed to diagnose a
       patient properly or provide proper treatment, it would
       exclude allegations that a psychiatrist negligently
       tripped a patient when the patient entered the doctor’s
       office, which clearly would be outside the scope of the
       statute.

 Id.

       Plaintiffs allege Gregory Kubiak was under the influence of

 drugs or alcohol and suffering “from a serious medical condition

 for which he was medicated” when he was booked into Cumberland

 County Jail on November 15, 2018.        Complaint ¶ 18.    They further

 allege Nurse Frisbey “reviewed notes that the Decedent was under

 the influence of drugs or alcohol and that the Decedent suffered


                                      6
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 7 of 14 PageID: 450



 from a serious medical condition for which he was medicated.”

 Id. ¶ 19.    “Frisbey either failed to check Decedent’s prior

 medical history at the Cumberland County Jail or disregarded

 Decedent’s prior medical history.”        Id. ¶ 20.   According to

 Plaintiffs, Gregory Kubiak had been detained at the jail on a

 prior occasion and “reported depression and was subsequently

 treated for his anxiety with medication at the Cumberland County

 Jail” and “CFG employees [] documented Decedent’s receipt of

 prior medical treatment at the Cumberland County Jail for mental

 health issues.”     Id. ¶¶ 16-17.

       “New Jersey case law makes clear that the language of the

 complaint controls in affidavit of merit determinations . . . .”

 Syndicate 1245 at Lloyd’s v. Walnut Advisory Corp., 721 F. Supp.

 2d 307, 322 (D.N.J. 2010).      Plaintiffs specifically invoke the

 professional standard of care in a correctional setting by

 citing to the National Commission on Correctional Health Care’s

 (“NCCHC”) requirements that “upon arrival at a prison or a jail,

 an inmate, or pretrial detainee must be given a psychiatric

 screening.”    Complaint ¶ 54.     “During an appropriate screening,

 an inmate’s past and present mental health problems must be

 documented and thoroughly assessed.        The inmate should be asked

 questions that probe at potential mental illness indicators.”

 Id. ¶ 57.    “Upon information and belief, Decedent was not asked

 questions that probed sufficiently to address mental illness

                                      7
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 8 of 14 PageID: 451



 indicators or the Decedent’s responses were disregarded

 completely.”    Id. ¶ 58.    “Upon information and belief, instead

 of establishing an adequate screening and evaluation program,

 CFG’s policy requires staff members to complete a one (1) or

 half (½) page yes or no mental health checklist.”          Id. ¶ 63.

 The plain language of the Sixth and Seventh Claims also

 reference the professional standard of care:

       Defendants failed to use the recommended and accepted
       standard of care, and/or violated established policies
       and procedures with reckless abandon, subjecting the
       Decedent to a violation of his constitutional right to
       be free from cruel and unusual punishment under the
       Eighth and Fourteenth Amendment of the United States
       Constitution.

 Id. ¶ 145 (Sixth Claim).

       Defendants were negligent in their care and treatment of
       Decedent in that they failed to care for and treat him
       in accordance with the standard of care and skill
       required of and ordinarily exercised by average,
       qualified healthcare providers engaged in medical
       practice in a correctional setting.

 Id. ¶ 150 (Seventh Claim).      This is “terminology typically

 reserved for professional negligence actions.”         Syndicate 1245

 at Lloyd’s, 721 F. Supp. 2d at 316.

       Plaintiffs’ allegations are not the same as ordinary

 negligence, like a “psychiatrist negligently tripp[ing] a

 patient when the patient entered the doctor’s office . . . .”

 Couri v. Gardner, 801 A.2d 1134, 1141 (N.J. 2002).          A factfinder

 must consider and determine whether the average professional in


                                      8
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 9 of 14 PageID: 452



 CFG and Nurse Frisbey’s position would have acted in such a

 manner.   Therefore, Plaintiffs must submit an affidavit of merit

 on their claims unless some exception applies.

 B.    Common Knowledge Exception

       Plaintiffs assert that the common knowledge exception

 applies to their claims.      “‘[T]he doctrine of common knowledge

 permits exception to the general rule; when it is applied,

 expert testimony is not needed to establish the applicable

 standard of care.’     This exception applies only when the

 defendant’s negligence is obvious ‘to anyone of average

 intelligence and ordinary experience.’”        Bornstein v. Monmouth

 Cty. Sheriff’s Office, 658 F. App’x 663, 669 (3d Cir. 2016)

 (quoting Estate of Chin v. St. Barnabas Med. Ctr., 734 A.2d 778,

 785–86 (N.J. 1999)).     The New Jersey Supreme Court has cautioned

 that courts should narrowly construe the exception.          Hubbard ex

 rel. Hubbard v. Reed, 774 A.2d 495, 501 (N.J. 2001).          By way of

 example, courts have applied the exception to cases in which the

 wrong tooth was extracted, Hubbard, 774 A.2d at 500–01, or in

 which a pharmacist filled a prescription with the wrong drug,

 Bender v. Walgreen E. Co., 945 A.2d 120, 123 (N.J. Sup. Ct. App.

 Div. 2008).    See also Est. of Allen v. Cumberland County, 262 F.

 Supp. 3d 112, 116 (D.N.J. 2017) (citing cases).

       Plaintiffs allege that Nurse Frisbey reviewed notes

 indicating Gregory Kubiak was being medicated for an

                                      9
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 10 of 14 PageID: 453



 unidentified medical condition and was under the influence of

 drugs or alcohol at the time of his booking.          They further

 allege that Nurse Frisbey did not review Gregory Kubiak’s prior

 medical history at the Cumberland County Jail or disregarded it

 entirely despite knowing he had a medical condition and was

 under the influence.

        Sadly, this is not the first time this District has been

 presented with facts like these.          Not too long ago, the

 Honorable Jerome B. Simandle addressed another case that had

 been filed by the estate of a former Cumberland County Jail

 detainee who completed suicide.        Est. of Allen, 262 F. Supp. 3d

 112.    There, as here, defendants moved for summary judgment of

 the negligence claims based on the lack of an affidavit of

 merit.    Judge Simandle concluded that the case law did “does not

 support the contention that failure to evaluate properly Ms.

 Allen’s psychiatric or psychological state upon her admission to

 Cumberland County Jail . . . is similarly analogous so as to

 fall under the common knowledge exception.”          Id. at 117.

        [W]ithout an elucidation of what made [Nurse] Garcia’s
        evaluation improper, and without clarity as to how that
        alleged breach of Garcia’s duty led to the harm
        complained of, a jury of laypersons would not be able,
        “using ordinary understanding and experience, to
        determine [Garcia’s] negligence without the benefit of
        specialized knowledge or experts.”    An expert, of the
        type specified by the AOM Statute, is precisely what lay
        finders of fact would need: to describe the standard of
        nursing care applicable to the evaluation of Ms. Allen
        under these circumstances, and that there is a

                                      10
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 11 of 14 PageID: 454



       reasonable     probability    that   Garcia    breached    that
       standard.

 Id. at 117-18 (quoting Estate of Chin v. St. Barnabas Med. Ctr.,

 734 A.2d 778, 786 (N.J. 1999))(final alteration in original).

       This Court is persuaded that Judge Simandle’s reasoning

 applies equally well in this matter.        Plaintiffs specifically

 allege that the evaluation process failed to comply with

 national standards in correctional medicine.          Ordinary

 understanding and experience are not enough to assist a

 factfinder in determining whether a mental health screening in a

 correctional setting was conducted “properly”; expert testimony

 is needed to establish the applicable standard of care.

 Therefore, an affidavit of merit was required within 120 days of

 CFG’s and Nurse Frisbey’s answer.

       That being said, Judge Simandle specifically noted a

 situation in which an affidavit of merit likely would not be

 required:

       In this case, the sole basis for the allegations of
       professional negligence against [Nurse] Garcia appears
       to be that she failed to evaluate Ms. Allen “properly”
       with respect to her mental health during Ms. Allen’s
       intake into Cumberland County Jail, and that Ms. Allen
       (presumably) hanged herself between one and two days
       later.   This is not the case where Garcia failed to
       evaluate Ms. Allen at all, or Garcia ignored mention of
       or reference to suicidal thoughts or ideation, or
       evaluated only Ms. Allen’s physical status and not her
       mental health or well-being. Such a claim could,
       perhaps, fall under the common knowledge exception.




                                      11
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 12 of 14 PageID: 455



 Est. of Allen, 262 F. Supp. 3d at 117.         Judge Simandle later

 applied this hypothetical exception to another jail suicide case

 out of Cumberland County:

       This Court recently examined the common knowledge
       exception in light of an analogous fact pattern (the
       alleged failure to screen an inmate “properly” for
       suicidal ideation and risk of suicide) in Estate of Allen
       v. Cumberland County, 262 F. Supp. 3d 112 (D.N.J. 2017).

       . . . .

       As in Estate of Allen, the basis for the allegations of
       professional negligence against the treating medical
       personnel appears to be that they failed to evaluate the
       decedent properly with respect to his mental health
       during his intake into Cumberland County Jail, and that
       he (presumably) hanged himself a short time later.

       The Court then ruled that an AOM was necessary because
       without an elucidation of what made the nurse’s
       evaluation improper, and without clarity as to how that
       alleged breach of her duty led to the harm complained
       of, a jury of laypersons would not be able, using
       ordinary understanding and experience, to determine the
       nurse’s negligence without the benefit of specialized
       knowledge or experts.

       However, the Court carefully delineated and excluded the
       possibility that the complaint in Estate of Allen
       alleged that the nurse failed to evaluate the decedent
       at all, or ... ignored mention of or reference to
       suicidal thoughts or ideation, or evaluated only the
       decedent’s physical status and not her mental health or
       well-being, and noted that such a claim could, perhaps,
       fall under the common knowledge exception.      The same
       distinction will apply here between claims of negligence
       premised on a healthcare professional’s incomplete,
       inadequate or erroneous mental status examination on the
       one hand, and failure to make any observations of mental
       well-being (or perhaps a disregard of clear mention of
       suicidality) on the other.

       Accordingly,   and  in   keeping   with  the   Court’s
       determination in Estate of Allen, the Court will grant

                                      12
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 13 of 14 PageID: 456



       CFG’s motion to the extent that Plaintiff’s claims of
       negligence against CFG are premised upon the failure of
       CFG’s agents or employees to “properly” evaluate or
       monitor Mr. Lewis, and deny CFG’s motion to the extent
       that Plaintiff’s claims of negligence are premised upon
       a different theory of liability as described above.


 Est. of Lewis v. Cumberland Cty., No. 16-3503, 2018 WL 1317853,

 at *6-7 (D.N.J. Mar. 14, 2018) (cleaned up).

       Plaintiffs do not only allege that Nurse Frisbey did not

 conduct a “proper” mental health screening; they allege that she

 did not review Gregory Kubiak’s medical history at all or

 ignored it entirely after reviewing it.         Complaint ¶ 20.     If

 true, the average juror could conclude that was negligent

 behavior.    It does not take an expert for one to know that a

 medical professional should review and consider a patient’s

 medical history before treatment.         The Court is persuaded by

 Judge Simandle’s reasoning in Estate of Allen and Estate of

 Lewis that this sort of claim would fall within the common

 knowledge exception.      “Further factual development is needed on

 the issue of fact whether any mental health examination and

 observations were made by a healthcare professional.”           Est. of

 Lewis, No. 16-3503, 2018 WL 1317853, at *7.

       To summarize, Plaintiffs are barred by New Jersey law from

 asserting that CFG and Nurse Frisbey are liable for a deviation

 from a standard of care in improperly evaluating Gregory

 Kubiak’s suicidality due to failure to supply an AOM within the

                                      13
Case 1:20-cv-09478-NLH-KMW Document 33 Filed 08/25/21 Page 14 of 14 PageID: 457



 statutory 120 days.      Plaintiffs’ claims are not barred to the

 extent they assert that CFG and its employees failed to perform

 any evaluation of Gregory Kubiak’s medical history.

 IV.   CONCLUSION

       For the reasons set forth above, the Court will grant

 summary judgment in part.       The denial is without prejudice to

 Defendants’ ability to seek summary judgment on the merits.

       An appropriate Order follows.



 Dated: August 25, 2021                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      14
